DETAILED ACTION

This Office Action is a response to an amendment filed on 06/27/2022, in which claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Palascak on 07/26/2022.

Claims 37-40 has been amended as follows: 

37.	The method of claim 34, further comprising: after executing each previous digital magnification at each previous digital magnification level on the first image and the second image, maintaining the binocular overlap and the vertical alignment determined when executing the first digital magnification at the first digital magnification level on the first image and the second image; and continuing to maintain the binocular overlap and the vertical alignment determined from the adjusting of the cropping of the first image and the second image to satisfy the overlap threshold after executing the first digital magnification at the first digital magnification level on the first image and the second image for each subsequent digital magnification at each subsequent digital magnification level, 
wherein each subsequent digital magnification level is increased from each previous digital magnification level.

38.	The method of claim 34, further comprising: executing the first digital magnification at the first digital magnification level on a non-concentric portion of the first image and on a non-concentric portion of the second image, wherein the non-concentric portion of the first image and the second image is a portion of the first image and the second image that differs from a center of the first image and the second image; adjusting the cropping of the first image and the second image to provide binocular overlap of the non-concentric portion of the first image and the non- concentric portion of the second image, wherein the binocular overlap of the non- concentric portion of the first image and the non-concentric portion of the second image satisfies the overlap threshold; and continuing to capture a non-concentric portion of the first image and a non- concentric portion of the second image for each subsequent digital magnification at each subsequent digital magnification level, wherein the binocular overlap of the non- concentric portion of the first image and the non-concentric portion of the second image is maintained from the first digital magnification at the first digital magnification level.
39.	The method of claim 34, further comprising: determining a distance that the first image sensor and the second image sensor is positioned from the target; and executing the cropping of the first image and the second image to maintain the vertical alignment and the binocular overlap for digital magnification at a digital magnification level based on the distance of the first image sensor and the second image sensor from the target. 

40.	The method of claim 34, further comprising: displaying by a wearable display the resized and cropped first image and the resized and cropped second image to display the 3D image of the target after the digital magnification is executed that includes the binocular overlap of the first image and the second image that are vertically aligned to satisfy the overlap threshold. 


REASONS FOR ALLOWANCE

Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 21 and 31 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 21 and 31, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitation of: “generate a 3D image based on binocular overlap of a first image of the target captured by a first image sensor and a second image of the target captured by a second image sensor as the digital magnification of the target is adjusted to each corresponding digital magnification level, wherein the binocular overlap of the first image and the second image is maintained for each digital magnification level thereby maintaining alignment of the first image and the second image as depicted by the 3D image” as recited in claim 21. Claim 31 claims features similar to the ones claimed in claim 21. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable.
Claims 21 and 31 are allowed and all claims dependent on claims 21 and 31 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483